DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II Invention, claims 10-17 and newly added claims 21-32, in the reply filed on September 13, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “forming a lower metal feature in the base dielectric layer, the lower metal feature contacting the conductive device feature; the intermediate metal sleeve feature having an axially aligned with the lower metal feature; the TSV extending through the semiconductor substrate to contact the lower metal feature” were not described. As best understood from the Disclosure, the lower metal feature is item 314 in base dielectric layer 312. As such, the sleeve feature 114 is not axially aligned with lower metal feature 314, and the TSV does not contact the lower metal feature.
Regarding claims 31-32, the claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-11,15-17, and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigetoshi (U.S. Pub. 2015/0097258).
Regarding claims 10-11,15-17, and 21-29, Shigetoshi [Figs.4-9] discloses a method, comprising: 
receiving a semiconductor substrate [61]; 
forming a first dielectric layer [65] comprising a first dielectric material over an upper surface of the semiconductor substrate; 
forming a first conductive feature [66] in the first dielectric layer, and concurrently forming a first conductive ring structure [71] having a first opening filled with the first dielectric material [Fig.4A-B]; 
forming a second dielectric layer [65] comprising the first dielectric material over the first dielectric layer and over the first conductive feature; 
forming a second conductive feature [66] in the second dielectric layer, and concurrently forming a second conductive ring structure [71] having a second opening filled with the first dielectric material, wherein the first conductive ring structure and the second conductive ring structure both extend along a common axis to establish a protective sleeve [71]; 
performing an etch that removes a portion of the semiconductor substrate and removes the first dielectric material from along the common axis of the first conductive ring structure and the second conductive ring structure to form an opening [95] into the semiconductor substrate and through the protective sleeve [Figs.8-9A]; and 
filling the opening with a conductive material [97] to establish a through substrate via (TSV) along the common axis [Fig.9B];

further comprising: 
forming a base dielectric layer [layer over substrate 61, containing gate 63 and contact 64] over the semiconductor substrate prior to formation of the first dielectric layer [65]; and 
forming a contact [63,64] through the base dielectric layer, wherein the contact couples the first conductive feature [66] to a conductive device feature in the semiconductor substrate [61] [This appears readily apparent as 61 is a semiconductor chip];

wherein the first conductive feature [66] corresponds to a metal1 line [65], and the second conductive feature [66] corresponds to a metal2 line [65];

further comprising: 
forming a first conductive via feature [metal 66 in layer 65 comprises both wiring and via structures] disposed between the first conductive feature and the second conductive feature and concurrently forming a first conductive via ring structure [71] between the first conductive ring structure and the second conductive ring structure, the first conductive via ring structure having a central opening that extends along the common axis [Figs.4A-B];

wherein the first conductive ring structure [66/71] has a first annular thickness and the second conductive ring structure has a second annular thickness greater than the first annular thickness [Figs.4A-B]; 

a method of forming a semiconductor structure, comprising: 
receiving a semiconductor substrate [61]; 
forming an interconnect structure over the semiconductor substrate, the interconnect structure comprising a dielectric structure [65], wherein a plurality of metal lines [66] are stacked over one another in the dielectric structure and a protective sleeve [71] includes metal features arranged within the dielectric structure; 
forming an opening [95] extending through the protective sleeve and extending at least partially into the semiconductor substrate [Figs.8-9]; and 
forming a through substrate via (TSV) [97] that fills the opening, the TSV extending through the protective sleeve [71] to contact a metal line [81] of the plurality of metal lines [Fig.9B];

wherein the plurality of metal lines include a metal1 line and a metal3 line [65], and the protective sleeve [71] has an inner sidewall that directly contacts outer sidewalls of the TSV [97] from a first height corresponding to the metal1 line to a second height corresponding to the metal3 line [Fig.9B];

wherein at least one lower metal line [wiring 66 above layer containing gate 63 and contact 64] is disposed between a metal line [65] and an upper surface of the semiconductor substrate [61], and the metal line corresponds to a top surface of the TSV [97] furthest from the upper surface of the semiconductor substrate [61] [Fig.9B] [It appears the claim limitation is directed to an enlargement region of the TSV just outside the protective sleeve]; 

wherein the metal line has a first thickness and the at least one lower metal line has a second thickness that is less than the first thickness [metal 66 within layers 65 shows various thicknesses];

wherein the protective sleeve [71] comprises the same metal as the metal line [66]

wherein the protective sleeve comprises: an outer sidewall of the protective sleeve [71] comprises a series of ridges that vary over a height of the protective sleeve [metal structures 66 of sleeve 71 have different annular thicknesses causing the ridges] [Fig.9B];

wherein the protective sleeve [71] extends along a common axis that is perpendicular to an upper surface of the semiconductor substrate [61], and the protective sleeve has different annular thicknesses at different respective locations of the common axis [metal structures 66 of sleeve 71 have different annular thicknesses causing the ridges] [Fig.9B];

wherein the TSV [97] exhibits a constant width from a lowermost surface of the semiconductor substrate [61] to an upper surface of the protective sleeve [71];

wherein the TSV [portions of 97 within substrate 61] exhibits a first width between a lowermost surface of the semiconductor substrate and an uppermost surface of the semiconductor substrate, and has a second width [portion of 97 within sleeve 71], which is less than the first width, between the uppermost surface of the semiconductor substrate and an upper surface of the protective sleeve [Fig.9B].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigetoshi (U.S. Pub. 2015/0097258) in view of Hsu (U.S. Pub. 2015/0380385).
Regarding claims 12-14 and 30-32, Shigetoshi [Figs.4-9] substantially discloses the limitations of the claims, the method comprising
wherein the protective sleeve [71] laterally surrounds the TSV [97] and extends continuously from the upper surface of the base dielectric layer [layer over substrate 61, containing gate 63 and contact 64] to the upper surface of the second dielectric layer [65];

wherein a lowermost surface of the protective sleeve [71] is spaced apart from the upper surface of the semiconductor substrate [61] by the base dielectric layer;

a method comprising: 
receiving a semiconductor substrate including a conductive device feature; 
forming a base dielectric layer disposed over the semiconductor substrate; 
forming a lower metal feature in the base dielectric layer, the lower metal feature contacting the conductive device feature; 
forming an intermediate dielectric layer over the base dielectric layer; 
forming an intermediate metal feature and an intermediate metal sleeve feature in the intermediate dielectric layer, the intermediate metal sleeve feature having an axially aligned with the lower metal feature; 
forming an upper dielectric layer over the intermediate dielectric layer, the upper dielectric layer having the second dielectric constant; 
forming an upper metal feature and an upper metal sleeve feature in the upper dielectric layer, the upper metal feature coupled to the conductive device feature through the lower metal feature and through the intermediate metal feature, and the upper metal sleeve feature axially aligned with the intermediate metal sleeve feature; 
forming a continuous opening extending axially though interior portions of the intermediate metal sleeve feature and the upper metal sleeve feature; and 
forming a through substrate via (TSV) filling the continuous opening, the TSV extending through the semiconductor substrate to contact the lower metal feature [As best understood, discussed above in the treatment of claims 10-11,15-17, and 21-29];

wherein the intermediate metal sleeve feature and the upper metal sleeve feature comprise the same metal as the intermediate metal feature [Discussed above in the treatment of claims 10-11,15-17, and 21-29];

wherein the intermediate metal sleeve feature comprises: a first metal ring disposed at a first height over the semiconductor substrate, the first height corresponding to a first metal line of the intermediate metal feature [Discussed above in the treatment of claims 10-11,15-17, and 21-29].

Shigetoshi discloses the first dielectric material [65] comprises a low-k dielectric material [Para.86], but fails to explicitly disclose wherein the base dielectric layer comprises silicon dioxide;  
wherein the base dielectric layer having a first dielectric constant; and the intermediate dielectric layer having a second dielectric constant that is less than the first dielectric constant.
However, Hsu [Fig.1] discloses a method of forming a semiconductor structure, 
forming a base dielectric layer [106] over the semiconductor substrate [106] prior to formation of the first dielectric layer [108]; wherein the base dielectric layer comprises silicon dioxide and the first dielectric material comprises a low-k dielectric material [Para.17];  
wherein the base dielectric layer [106] having a first dielectric constant; and the intermediate dielectric layer [108] having a second dielectric constant that is less than the first dielectric constant [Para.17].
It would have been obvious to provide the dielectric material with corresponding dielectric constant as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822